DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1-2, 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Gordon (US 2015/0265897 A1) and Oleson (US 2009/0048044 A1). 
            
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Bose (US 2016/0322078 A1) and Gordon (US 2015/0265897 A1) and Oleson (US 2009/0048044 A1).
            
Claims 10-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Gordon (US 2015/0265897 A1) and Kuramura (US 2011/0231428 A1). 
            
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Bose (US 2016/0322078 A1) and Gordon (US 2015/0265897 A1) and Kuramura (US 2011/0231428 A1).
            
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Gordon (US 2015/0265897 A1).    
            
Regarding claim 1, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising the steps of: (See the Abstract)receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter; (See Figure 22 and [0024+])operating, via a processor, a basketball game based upon the received game parameter; (See [0024+])receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; (See [0043+])receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; (See [0043+])determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; (See Figure 22 and [0067+])transmitting, from the data transmission module to the user device, the first score and the second score.  (See Figure 22 and [0067+]).       
Gordon does teach recording, via a camera, video of the basketball game; (See [0016+])transmitting, from the data transmission module to the user device, the recorded video; and (See [0019+]).          
Oleson does teach transmitting a communication link to a user device from a data transmission module to be communicatively coupled with the user device before receiving at least one game parameter; receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter; (See [0186+]).          
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Oleson provide exercise routines for each of the various exercise machines, which are tailored to an individual's fitness level, provided/downloaded from computer/web server (See [0186+]).
            
Regarding claim 2, Young teaches the game timer, the end of the game, two different scores and which is greater.   See [0025+].     
Gordon does teach the graphics overlay o nthe recorded video and the transmission module transmitting to a user device the recorded video and graphics. See [0050+], the graphics overlay is printed matter.  ***enter printed matter case law here***.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).  The examiner considers the graphics overlay to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.
            
Regarding claim 3, Bose teaches wherein the winning graphic includes at least one of a player name, a player avatar, a high score award, and a recommendation.   See [0366+], It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.

            
Regarding claim 4, Young teaches further comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, a first statistic based on the game timer and the first score; determining, via the processor, a second statistic based on the game timer and the second score; and transmitting, from the data transmission module to the user device, the first statistic and the second statistic.   See [0025+].     
            
Regarding claim 5, Young teaches further comprising, before receiving the game parameter, transmitting, from the data transmission module to the user device, an application configured to enable user selection of the game parameter from among a plurality of game parameters.   (See [0024+] wherein the computer shown in Figure 21 would be send software or application prior to the start of the game wherein the user can select which game parameter they would like to selected such as a game of HORSE or One on One.)
            
Regarding claim 6, Bose teaches wherein the application transmitted from the data transmission module is configured to display on the user device the recorded video, the first score, and the second score.   See [0366+],  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.

Regarding claim 7, Gordon teaches further comprising the steps of: determining, via the processor, that the received game parameter includes a single-player game parameter; and disabling, via the processor, the second score sensor.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 8, Gordon teaches further comprising the steps of: determining, via the processor, a first current score and a second current score of the basketball game; determining, via the processor, at least one video frame of the recorded video that corresponds to the first and second current scores; and overlaying a graphical representation of the first and second current scores on the at least one video frame.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 9, Young teaches wherein the first and second scores are transmitted responsive to a change to at least one of the first and second scores.   (See [0050+] wherein the automatic scoring would automatically transmit the data based on a change in the score.)
            
Regarding claim 10, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising the steps of: (See Abstract)operating, via a processor, a basketball game based upon the received game parameter; (See [0024+])receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; (See [0043+])receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; (See [0043+])determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; (See [0043+])determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; (See Figure 22 and [0067+])transmitting, from the data transmission module to the user device, the first score and the second score.  (See Figure 22 and [0067+]).       
Gordon does teach recording, via a camera, video of the basketball game; (See [0016+])transmitting, from the data transmission module to the user device, the recorded video; and (See [0019+]).          
Kuramura does teach transmitting, from a data transmission module to a user device, a prompt signal to download an application configured to enable user selection of at least one game parameter; receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter;  See [0140+].         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Kuramura provide an interactive display of linked multi-media events based on users' personal tastes (See [0023+]).
            
Regarding claim 11, Young teaches comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, an end of the basketball game based on the game timer; determining, via the processor, that the first score is greater than the second score; overlaying, via the processor, a winning graphic in a portion of the recorded video corresponding to the first score sensor; and transmitting, from the data transmission module to the user device, the recorded video including the winning graphic.   See [0025+].     
            
Regarding claim 12, Bose teaches wherein the winning graphic includes at least one of a player name, a player avatar, a high score award, and a recommendation.   See [0366+].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.

Regarding claim 13, Young teaches further comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, a first statistic based on the game timer and the first score; determining, via the processor, a second statistic based on the game timer and the second score; and transmitting, from the data transmission module to the user device, the first statistic and the second statistic.   See [0025+].     
            
Regarding claim 14, Bose teaches wherein the application transmitted from the data transmission module is configured to display on the user device, the recorded video, the first score, and the second score.   See [0366+].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.
            
Regarding claim 15, Gordon teaches further comprising the steps of: determining, via the processor, that the received game parameter includes a single-player game parameter; and disabling, via the processor, the second score sensor.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 16, Gordon teaches further comprising the steps of: determining, via the processor, a first current score and a second current score of the basketball game; determining, via the processor, at least one video frame of the recorded video that corresponds to the first and second current scores; and overlaying a graphical representation of the first and second current scores on the at least one video frame.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 17, Young teaches wherein the first and second scores are transmitted responsive to a change to at least one of the first and second scores.   See [0050+].     
            
Regarding claim 18, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising the steps of: (See Abstract)receiving, in a data transmission module from a communicatively coupled user device, available game parameters consisting of a game type selection;  (See Figure 22 and [0024+])operating, via a processor, a basketball game based upon the received game parameter; (See [0024+])receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; (See [0043+])receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; (See [0043+])determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; (See [0043+])determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; (See Figure 22 and [0067+])transmitting, from the data transmission module to the user device, the first score and the second score.  (See Figure 22 and [0067+]).       
Gordon does teach preset time limit (See [0067+])recording, via a camera, video of the basketball game; (See [0016+])transmitting, from the data transmission module to the user device, the recorded video; and (See [0019+]).          
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 19, Young teaches comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, an end of the basketball game based on the game timer; determining, via the processor, that the first score is greater than the second score; overlaying, via the processor, a winning graphic in a portion of the recorded video corresponding to the first score sensor; and transmitting, from the data transmission module to the user device, the recorded video including the winning graphic.   See [0025+].  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.
            
Regarding claim 20, Young teaches further comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, a first statistic based on the game timer and the first score; determining, via the processor, a second statistic based on the game timer and the second score; and transmitting, from the data transmission module to the user device, the first statistic and the second statistic.   See [0025+].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711